                   Case 20-12522-JTD          Doc 3069        Filed 06/29/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      ) Case No. 20-12522 (JTD)
                                                               )
                   Debtors.1                                   ) (Jointly Administered)
                                                               )
                                                               )

                                           NOTICE OF SERVICE

         Please take notice that, on June 29, 2021, the Debtors served the following documents upon

the parties on the attached service list in the manner indicated:

        The Debtors’ First Set of Requests for Production of Documents to Humana Inc. Regarding
         Motion for Claim Estimation and Allowance (Dkt. No. 2157); and

        The Debtors’ First Set of Interrogatories to Humana Inc. Regarding Motion for Claim
         Estimation and Allowance (Dkt. No. 2157).




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
    noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675 McDonnell
    Blvd., St. Louis, Missouri 63042.



RLF1 25592240v.1
                   Case 20-12522-JTD   Doc 3069    Filed 06/29/21     Page 2 of 3




 Dated: June 29, 2021
        Wilmington, Delaware

 /s/ Garrett S. Eggen
 RICHARDS, LAYTON & FINGER, P.A.                  George A. Davis (admitted pro hac vice)
 Mark D. Collins (No. 2981)                       George Klidonas (admitted pro hac vice)
 Robert J. Stearn, Jr. (No. 2915)                 Andrew Sorkin (admitted pro hac vice)
 Michael J. Merchant (No. 3854)                   Anupama Yerramalli (admitted pro hac vice)
 Amanda R. Steele (No. 5530)                      LATHAM & WATKINS LLP
 Robert C. Maddox (No. 5356)                      1271 Avenue of the Americas
 Brendan J. Schlauch (No. 6115)                   New York, New York 10020
 Garrett S. Eggen (No. 6655)                      Telephone: (212) 906-1200
 One Rodney Square                                Facsimile:   (212) 751-4864
 920 N. King Street                               Email:       george.davis@lw.com
 Wilmington, DE 19801                                          george.klidonas@lw.com
 Telephone:      (302) 651-7700                                andrew.sorkin@lw.com
 Facsimile:      (302) 651-7701                                anu.yerramalli@lw.com
 Email:          collins@rlf.com                  - and -
                 stearn@rlf.com
                 merchant@rlf.com                 Jeffrey E. Bjork (admitted pro hac vice)
                 steele@rlf.com                   LATHAM & WATKINS LLP
                 maddox@rlf.com                   355 South Grand Avenue, Suite 100
                 schlauch@rlf.com                 Los Angeles, California 90071
                 eggen@rlf.com                    Telephone:     (213) 485-1234
                                                  Facsimile:     (213) 891-8763
                                                  Email:         jeff.bjork@lw.com
 - and -                                          - and -
                                                  Jason B. Gott (admitted pro hac vice)
                                                  LATHAM & WATKINS LLP
                                                  330 North Wabash Avenue, Suite 2800
                                                  Chicago, Illinois 60611
                                                  Telephone: (312) 876-7700
                                                  Facsimile:     (312) 993-9767
                                                  Email:         jason.gott@lw.com

                                                  Counsel for Debtors and
                                                  Debtors in Possession




                                              2
RLF1 25592240v.1
                   Case 20-12522-JTD   Doc 3069     Filed 06/29/21    Page 3 of 3




                                        SERVICE LIST

                                  Via Email on June 29, 2021

 Donna L. Culver                                  Matthew A. Feldman
 Robert J. Dehney                                 Paul V. Shalhoub
 Matthew B. Harvey                                Matthew Freimuth
 Nader A. Amer                                    Benjamin P. McCallen
 Morris Nichols Arsht & Tunnell LLP               Richard Choi
 dculver@morrisnichols.com                        Philip F. DiSanto
 rdehney@morrisnichols.com                        Willkie Farr & Gallagher LLP
 mharvey@morrisnichols.com                        mfeldman@willkie.com
 namer@morrisnichols.com                          pshalhoub@willkie.com
                                                  mfreimuth@willkie.com
                                                  bmccallen@willkie.com
 Scott C. Solberg                                 rchoi1@willkie.com
 Benjamin E. Waldin                               pdisanto@willkie.com
 James W. Joseph
 Sarah H. Catalano
 Eimer Stahl LLP
 ssolberg@eimerstahl.com
 bwaldin@eimerstahl.com
 jjoseph@eimerstahl.com
 scatalano@eimerstahl.com



                              Via First Class Mail on June 29, 2021

 Matthew A. Feldman                               Donna L. Culver
 Willkie Farr & Gallagher LLP                     Morris Nichols Arsht & Tunnell
 787 Seventh Avenue                               1201 North Market Street, 16th Floor
 New York, NY 10019                               Wilmington, DE 19899


Scott C. Solberg
Eimer Stahl LLP
224 South Michigan Avenue, Suite 1100
Chicago, IL 60604




RLF1 25592240v.1
